Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 8/12/2021.
•	 Claims 1-2, 4-12, 14-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-2, 4-12, 14-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Claim 1 
• replacing, by the computational system, a randomly chosen number of atoms of the base material with an impurity atom of an impurity material to form a candidate material, the impurity material comprising a noncarbonaceous material;. 
determining, by the computational system, volumetric strain of the candidate material;
in response to the volumetric strain exceeding a predetermined threshold, the predetermined threshold corresponding to a volumetric strain of equal to or greater than 2%, determining, by the computational system, that the candidate material has superlubricity.


Claim 11
• replace a randomly chosen number of atoms of the base material with an impurity atom of an impurity material to form a candidate material, the impurity material comprising a noncarbonaceous material;
determine a volumetric strain of the candidate material;
in response to the volumetric strain exceeding a predetermined threshold, the predetermined threshold corresponding to a volumetric strain of equal to or greater than 2% superlubricity, determine that the candidate material has superlubricity

	The closest prior art of record - Berman et al. (“Macroscale superlubricity enabled by graphene nanoscroll formation”, sciencemag.org, 2015, pp 1118-1122) demonstrate that superlubricity can be realized at engineering scale when graphene is used in combination with nanodiamond particles and diamondlike carbon (DLC). 
Another relevant prior art of record - Garza et al. hereafter Garza (“Highly strained graphene samples of varying thickness and comparison of their behaviour”, Nanotechnology, 2014, pp 1-9) explore straining graphene \ samples of varying thicknesses and comparing their behavior, where strains of 14% and 11% were achieved for monolayer and four-layer graphene (4LG), respectively. 
Yet, another relevant prior art of record - Wang et al. hereafter Wang (“Superlubricity of two-dimensional fluorographene/MoS2 heterostructure: a first-principles study”, Nanotechnology, 2014, pp 1-6) report the atomic scale friction and superlubricity in a fluorographene/MoS2 (FG/MoS2) heterostructure using density functional theory (DFT) calculations. 
 et al. hereafter Sumant (Pub. No.: US 2015/0367381 A1) discloses low friction wear surface with a coefficient of friction in the superlubric regime including graphene and nanoparticles on the wear surface, and methods of producing the low friction wear surface are also provided. 	Terrones et al. hereafter Terrones (Patent No.: US 9,806,164 B1) discloses a TMD system wherein the first layered material is made of heterobilayers or multilayers with semiconducting direct band gaps

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 11.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-2, 4-12, 14-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127